DETAILED ACTION

This action is in response to the application filed on 5/3/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaibani et al. (US Patent 10601318) in view of Kurokawa et al. (US Patent 9543836). 	Regarding claims 1 and 20, Flaibani et al. discloses (see fig. 10) a method of inductor current reconstruction for a power converter (IL to Lo), the method comprising: a) acquiring at least one of a current (current through Ths) that represents a current flowing through a main power transistor (operation of CS), and a current (current through Tls) that represents a current flowing through a rectifier transistor (operation of CS’), in order to generate a switching current sampling signal in the power converter (outputs from CS and CS’); and b) generating an inductor current reconstruction signal (IL) representing an inductor current in one complete switching cycle (IL flowing through Lo) according to the switching current sampling signal (operation 10 using outputs from CS and CS’ to control Ths and Thl to produce IL). 	Flaibani et al. does not disclose generating an inductor current reconstruction signal representing an inductor current in one complete switching cycle according to  an inductor voltage signal representing a voltage across an inductor in the power converter. 	Kurokawa et al. discloses (see fig. 1) generating an inductor current reconstruction signal (IL) representing an inductor current in one complete switching cycle (IL flowing through L) according to an inductor voltage signal (VL) representing a voltage across an inductor in the power converter (operation of 1A using VL to control 212, which is used in generating IL). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Flaibani et al. to include the method of Kurokawa et al. because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Pastore et al. (US Patent 9722506) discloses a limit-to-value ratio circuitry in power converters.   	Yan et al. (US Patent 9420645) discloses a constant current control buck converter without current sensing. 	Gardner et al. (US Patent 8278895) disclose an efficiency measuring circuit for a dc/dc converter. 	Yu et al. (US Patent 10250135) discloses a fast response control circuit and control method thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838